DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the taper feature of claim 38, where a height of the container tapers between a central region and at least one of the front and or rear size of the container.
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 10 and 19 objected to because of the following informalities: 
Regarding claims 1 and 10, “extends” (first instance in claim 1) should be “extend”
Regarding claim 19, “a least” should be “at least”
 Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, is “a first cover” the first cover introduced in claim 1 or does it mean one of any of the covers?  For the purposes of examination “a first cover” is understood to be a typo and should be “the first cover.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8, 10, 11, 16-19, 23, 25, 31-33, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 11,123,263) in view of Blumstock et al. (US 5004106).
Regarding claim 1, Lee teaches a container body 10 with one or more dividers including first and second longitudinal dividers 12 (crosswise portions) extending between a front and rear of the container 

    PNG
    media_image1.png
    638
    911
    media_image1.png
    Greyscale
 
Defining at least four compartments 101 and four covers 21 covering each of the respective compartments, 
Lee does not teach that the height of the container is less than about 8 mm.
Blumstock is analogous art in regard to containers for carrying pills.  Blumstock solves the problem of preventing pills from chipping or breaking into pieces and the problem of the noise of pills rattling inside a pill dispenser, col. 1: 30-45.  Blumstock teaches a small compartment 12 for holding pills, the small compartment has a height of ¼ inch, or 6.35 mm, fig. 2 and 3.
With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the height of the container of Lee to be ¼” in 
 
Regarding claim 4, Lee further teaches that the first cover covers a top of the first compartment and a portion of a front of the compartment, fig. 3.

Regarding claim 8,  Lee further teaches that the dividers extend between a bottom of the container body and a top of the container body, fig. 5.

Regarding claim 10, Lee further teaches that the first and second longitudinal dividers extend from the front of the container body to the rear of the container body, fig. 3.

Regarding claim 11, Lee further teaches that the lateral dividers and parallel with a lateral axis of the container, fig. 3.

Regarding claim 16, Lee further teaches that the container body separates, the bottom portion (rear lid 30) detaches from the container portion having dividers, col. 4: 1-10.  With this in mind, the dividers are removably attachable to the bottom portion since the dividers can be lifted off the bottom portion, fig. 4.

Regarding claim 17, Lee further teaches that each of the covers include a front panel 212, and a top panel at 21, fig. 3.

Regarding claim 18, Lee further teaches that the top panel extends substantially perpendicular to the front panel, fig 7.

Regarding claim 19, Lee further teaches that a first front panel of the first cover extends over at least a portion of the front of the container body, fig. 3

Regarding claims 23 and 25, the references applied above teach all of claim 1, as applied above.  The references applied above do not teach the claimed hinge mechanism, the covers of Lee are attached to the container portion via an insertion panel 22.  The cover pivots with respect to the insertion panel via an integral hinge, fig. 3.
Blumstock teaches a known conventional hinge for securing the covers (at 3 and 4, fig. 1) to container body (at 2) where the cover includes first and second pins at either edge and the container body includes first and second openings arranged to receive the first and second pins, col 5: 5-15, fig. 2, 4 and 5.  Furthermore the hinge of Blumstock allows the covers to be held at an open position, col 5: 50-55.

    PNG
    media_image2.png
    252
    312
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the insertion panel cover attaching means of Lee with a known conventional hinge means including pins and corresponding openings as taught by Blumstock since the substitution for one hinged closure connecting means for another conventional means is within the level of one of ordinary skill in the art and yields the expected result of allowing a cover to pivotally open and close.

Regarding claim 31, Lee further teaches that the first compartment includes one or more protrusions 312 extending upwardly from a bottom of the compartment. The inner annular frames protrude upwardly from the base and into the compartment, fig. 4 and 5.

Regarding claim 32, Lee further teaches that a bottom of the first compartment is angled towards a front of the first  compartment, fig. 7, the bottom front lip adjacent part 16 is angled.

Regarding claim 33, Lee further teaches that the first compartment includes a dispenser, col. 1: 25-30, the bottom comes off to dispense the pills.
 
Regarding claim 37, Lee further teaches that the first cover includes a top panel and an engagement member and wherein a front side of the first compartment includes a corresponding engagement member, fig. 7 shows the barbed latch between the front side of the first compartment and the cover, also seen in fig. 3 but is not mentioned in the written description.

    PNG
    media_image3.png
    251
    389
    media_image3.png
    Greyscale

Regarding claim 38, Lee further teaches that a height of the container tapers between a central region and at least one of the front and or rear size of the container, fig. 7, the upper portion of the container is slightly tapered, it is taller in the central region and tapers toward the front and rear of the container.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Blumstock as applied to claim 1 above, and further in view of Abu-Geras et al. “Accuracy of tablet splitting and liquid measurements: an examination of who, what and how” from the Journal of Pharmacy and Pharmacology, Issue 69, 2017, pp. 603-612.
Regarding claims 2 and 3, the references applied above teach all of claim 1, as applied above.  Lee as modified above does not teach that the front and rear of the container is less than 5 mm.  However, as taught by Blumstock the container height is sized to stop pills from rattling and making noise or breaking.  Pills having thickness of less than 5mm were known before the effective filing date. 
Abu-Geras teaches pills having thickness of less than 2.3 mm, page 605, top image, pill (b). 

    PNG
    media_image4.png
    636
    1516
    media_image4.png
    Greyscale
 With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the height of the pill container of Lee be 5 mm or less, such as slightly over 2.3 mm, in order to accommodate and prevent smaller pills from rattling and making noise or breaking as per the teaching of  Blumstock.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Blumstock as applied to claim 1 above, and further in view of Rising (US 2789612).
Regarding claim 29, the references applied above teach all of claim 1, as applied above. The references applied above do not teach a wallet attached to the container body.
However, Rising teaches it is known to combine a wallet at 1 and a container body at 19, for holding pills, attached together for the purpose of time-saving convenience col. 2: 45-50.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pill container of Lee to be combined with a wallet in order to provide time-saving convenience as per the teaching of Rising. 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Blumstock as applied to claim 1 above, and further in view Murphy (US 2005/0218031).
Regarding claim 35, the references applied above teach all of claim 1, as applied above.  The references applied above do not teach that the covers are integrally formed with the dividers. 
Murphy is analogous art in regard to container bodies with multiple compartments and individually closing lids, fig. 1.  Murphy teaches that the lids and containers may be one integral unit or made separately and operably interconnected, [0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the covers of Lee to be integrally formed instead of made separately then connected to the container body so that they cannot be misplaced and will remain with the containers and to avoid assembly during manufacture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799



/MOLLIE IMPINK/Primary Examiner, Art Unit 3799